          Case 2:17-cv-03557-JAT Document 56 Filed 05/17/19 Page 1 of 2



 1   Mark Brnovich
     Attorney General
 2
     Michael K. Goodwin, Bar # 014446
 3   Assistant Attorney General
     2005 N. Central Avenue
 4   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-7674
 5   Facsimile: (602) 542-7644
     Michael.Goodwin@azag.gov
 6
     Attorneys for Defendant
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
     Hector Villa,
11                                               Case No. CV17-03557-PHX-JAT
                     Plaintiff,
12   v.                                          STATE’S MOTION IN LIMINE NO. 5
                                                 RE: UNCHARGED CONDUCT
13   State of Arizona,
14                   Defendant.
15
16           Defendant State of Arizona hereby moves to exclude all evidence of
17   discriminatory, harassing, or other improper conduct other than what is in Plaintiff’s
18   EEOC charge. Such evidence is inadmissible under FRE 402 and 403 for many of the
19   same reasons as the dismissed claims discussed in Motion in Limine No. 1.
20           As the Court has previously recognized, the Court’s jurisdiction in a Title VII
21   action is limited to claims that were presented to the EEOC. The Court has dismissed
22   several of Plaintiff’s claims that were not within the scope of his EEOC charge. But
23   Plaintiff complained about several others—Ramos, Isom, Brown, and Salas, to name a
24   few.     Like the claims against Barreras and Hibbard, those allegations were never
25   presented to the EEOC. Plaintiff did not raise them at the summary judgment stage, but
26   he has raised them before and may attempt to do so at trial.
27           Evidence of uncharged conduct—defined here as discriminatory conduct not
28   included the EEOC charge—is irrelevant. Any conceivable probative value is also
       Case 2:17-cv-03557-JAT Document 56 Filed 05/17/19 Page 2 of 2



 1   substantially outweighed by the danger of confusing the issues, misleading the jury,
 2   undue delay, and wasting time. Consequently, the evidence is inadmissible under FRE
 3   403 and should be excluded.
 4
 5          RESPECTFULLY SUBMITTED this 17th day of May, 2019.
 6                                           Mark Brnovich
                                             Attorney General
 7
 8                                           /s/ Michael K. Goodwin
 9                                           Michael K. Goodwin
                                             Assistant Attorney General
10                                           Attorneys for the State Defendants

11
12
13   I certify that I electronically
     transmitted the attached document
14   to the Clerk’s Office using the
     CM/ECF System for filing and
15   transmittal of a Notice of Electronic
     Filing to the following CM/ECF
16   registrant, this 17th day of May,
     2019, to:
17
     Stephen Montoya
18   Montoya, Lucero & Pastor, P.A.
     3200 North Central Avenue, Suite 2550
19   Phoenix, AZ 85012
     stephen@montoyalawgroup.com
20   Attorney for Defendant
21
     /s/ Michael Goodwin
22   #7909881

23
24
25
26
27
28


                                             2
